Laughlin, J. (concurring):
I concur in the reversal of the judgment, but I am of opinion that final judgment should be directed by this court. All of the material facts appear, and in their nature they are not susceptible of change upon a new trial. The case as presented by this record is this: On the undisputed facts as found the conclusions of law are wrong, aud they should be modified by providing that in the event that the defendant, within a period fixed, say five days, tenders payment of the taxes, together with interest thereon and the-*818costs of the action to the time of the tender the complaint should be. dismissed, without costs, and on' failure of tlié defendant to so tender the taxes and costs the plaintiff should be entitled .to judgment of foreclosure and sale, together with the- costs of the action.
Judgment reversed, new trial ordered, costs to appellant to abide event. *